Citation Nr: 1435832	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-23 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for right eye corneal scarring with loss of vision, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from December 1992 to December 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

REMAND

The claim was remanded by the Board in May 2013 and November 2013 for additional development.  The Board's November 2013 remand instructions included a directive for the RO to afford the Veteran a VA examination to determine the severity of his service-connected right eye disability.  The RO was also specifically instructed to notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran did not report for the examination, the RO was also specifically instructed to obtain documentation showing that notice scheduling the examination was sent to the last known address. 

The Appeals Management Center (AMC) requested the examination on January 22, 2014.  The request was cancelled on January 30, 2014, due to the Veteran's failure to report.

The Board has reviewed the electronic evidence of record and has determined that the AMC failed to comply with its remand instructions.  More specifically, the AMC failed to notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim, and also failed to obtain documentation showing that notice scheduling the examination was sent to the last known address.  This is especially problematic given that the June 2014 supplemental statement of the case cites a notice letter dated January 22, 2014, as evidence that the Veteran was informed of the examination and of the consequences for failing to report.  Review of the letter sent by the AMC on this date, however, does not contain the notice required by the Board.  Given these deficiencies, the claim must again be remanded for compliance.  

The Board notes at this juncture that the only VA medical records obtained are from the VA Medical Center (VAMC) in Beckley, West Virginia.  The Veteran currently resides in Alabama.  Since there are no treatment records from any VA facilities in Alabama, and since it is unclear whether the Veteran's complete VA treatment records from the Beckley VAMC have been obtained, the claim is also remanded to obtain the Veteran's complete VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the VA Medical Center in Beckley, West Virginia, and from the VA facility in Alabama at which he receives treatment.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the severity of his service-connected right eye disability.  The Veteran's entire electronic record must be made available to the examiner, and the examiner must specify in the report that the electronic records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

In particular, the examiner must provide the Veteran's impairment of central visual acuity, any impairment of visual field, and any impairment in eye muscle function.  The examiner must also determine whether the right eye disability necessitates rest or results in episodic incapacity and, if so, indicate how frequently this occurs.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). 

4.  In the event that the Veteran does not report for the requested examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Finally, after undertaking any other development deemed appropriate, the RO must readjudicate the issue on appeal.  When evaluating the Veteran's service-connected right eye disability, the RO must apply the rating criteria that were in effect prior to the December 10, 2008, revisions.  If a benefit sought is not granted, the RO must furnish the Veteran with a supplemental statement of the case and afford him or them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

